DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha et al. (US 10146258).
	In regard to claim 1, Sinha et al. teach an under-screen fingerprint identification device, suitable for a display panel, comprising: a light source disposed on a side of the display panel (element 208); a plurality of image sensors disposed in a color filter layer of the display panel (element 211 d and column 4 line 17. Sinha et al. teach the detectors are in the same layer as the pixels. The LCD pixels contain a color filter); and a pinhole layer disposed above the color filter layer of the display panel (element 202); wherein the pinhole layer comprises a plurality of light control films (202a) and a plurality of pinhole regions (202b), the light control films and the pinhole regions are arranged in intervals, each of the light control films is located at a position corresponding to each pixel of the color filter layer, each of the pinhole regions comprises a pinhole, and each of the pinholes is located at a position corresponding to each of the image sensors (see fig. 2 and column 7 lines 10-13).
	In regard to claims 3 and 4, Sinha et al. teach wherein light generated by the light source is invisible light and wherein the invisible light is infrared light (column 10 lines 47-50).
	In regard to claim 6, Sinha et al. teach wherein the light control films are configured to transmit visible light (column 6 line 66-column 7 line 4).
	In regard to claim 7, Sinha et al. teach wherein each of the image sensors are set to only identify invisible light (column 10 lines 49-50).

	In regard to claim 9, Sinha et al. teach a display panel (elements 221-c).
	In regard to claim 10, Sinha et al. teach a display device (fig. 1 and column 4 line 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al.
In regard to claim 2, Sinha et al. teach all the elements of claim 2 except a mini or micro led (column 10 lines 66-67 Sinha et al. teach an LED but not a mini or micro LED).
At the time of invention it would have been obvious to one of ordinary skill in the art to substitute the LED of Sinha et al. with a micro or mini LED. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of substitute the LED of Sinha et al. with a micro or mini LED because a mini or micro LED would work equally as well as the LED of Sinha et al. To substitute one for the other would be within the abilities of one or ordinary skill in the art and the device would work predictably.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. in view of Ding et al. (US 2018/0129330).
In regard to claim 5, Sinha et al. teach all the elements of claim 5 except wherein wirings of the light source are reused touch signal routings of the display panel.
Ding et al. teach wherein wirings are reused touch signal routings of the display panel (paragraph 32, Ding et al. teach reusing the touch signal wiring for a pressure sensor).
The two are analogous art because they both deal with the same field of invention of touch displays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623